Citation Nr: 1812137	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from April 2003 to July 2003, and August 2004 to November 2005 with service in Iraq from October 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that, in relevant part, granted service connection for headaches and assigned an initial noncompensable disability rating, as to which the Veteran disagreed.  This appeal ensued.  

In August 2011, the Veteran appeared and testified at a hearing before the RO.  The transcript of the hearing is associated with the claims file.  In May 2014, the Board remanded the Veteran's claim for additional development.  In August 2015, the Veteran's appeal was returned to the Board at which time it issued a decision denying a compensable disability rating for the Veteran's service-connected headaches.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's August 2015 decision and remanded the Veteran's appeal to the Board.  

In June 2017, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to July 24, 2017, the Veteran's headaches were not shown to have been manifested by characteristic prostrating attacks averaging one in two months over the last several months, or by symptoms approximating such level of severity.

2.  From July 24, 2017 forward, the Veteran's headaches are characterized by prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability


CONCLUSIONS OF LAW

1.  Prior to July 24, 2017, the criteria for an initial compensable rating for headaches are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  

2.  From July 24, 2017 forward, the criteria for a rating of 30 percent, but no higher, for traumatic headaches are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Remand Compliance 

As noted in the Introduction, the Board previously remanded this matter in June 2017.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records and associate with the claims file, schedule the Veteran for an appropriate VA examination, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate July 2017 VA examination.  The RO readjudicated the claim most recently in a November 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for headaches and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2011 statement of the case (SOC) and February 2012 (notice sent March 2012), March 2015, and November 2017 supplemental SOCs (SSOC) readjudicated the matter after further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been associated with the record.  A July 2011 and June 2014 VA letter asked the Veteran to submit the names, addresses, and approximate dates of treatment for any private provider who treated him for headaches.  No response has been received from the Veteran.  In June 2014 the Veteran underwent a VA telephone interview (to assess the severity of his headaches) with review of the available records.  Subsequently in February 2015 and July 2017 in-person VA headaches examinations were conducted.  

The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Further, during the August 2011 DRO hearing, the Veteran was advised of what he still needed to substantiate the claim; based on the hearing transcript, the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.  
Thus, the duties imposed under Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

III. Increased Schedular Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed in greater detail below, staged ratings are warranted in this instance. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his headache disability warrants a compensable rating.  .

The Veteran's headaches are currently rated at a noncompensable 0 percent rating from the date of his initial claim.  The RO evaluated his headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, a noncompensable evaluation is assigned unless there are characteristic prostrating attacks averaging one in two months over the last several months, in which case a 10 percent rating is warranted.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the regulations nor the U. S. Court of Appeal for Veterans Claims (Court) has defined "prostrating."  Fenderson, 12 Vet. App. 119 (in which the Court quotes Code 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  

"Prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the headaches must be, at minimum, capable of producing "severe" economic inadaptability.

Although the Veteran sustained trauma to the neck and a concussion in service, the weight of lay and medical evidence shows that the headache disorder arises from a cervical spine injury.  Neither the Veteran nor the record raised the issue of a traumatic brain injury; therefore, those criteria are not for application.  

In a December 2005 VA progress note the Veteran reported having headaches that last 3 months or longer and interfered with his activities of daily living.  December 2005, September 2006 and October 2006 CT [computed tomography] head scans essentially revealed normal findings.  

On June 2006 VA general medical examination, the Veteran reported he had an accident in service in 2005 when the lead truck in a convoy he was in, hit a rise in the pavement and he was slung up and hit the roof.  He stated he had no loss of consciousness at that time.  Later that same day he began feeling nauseated and lightheaded and developed a headache.  He went to a treatment center at that time and was diagnosed with a concussion and headache.  He was taken off convoy for a week.  After returning to convoy duty he had increased problems with headaches.  The assessment was headaches located from the back of the neck over the top of the head consistent with cervical neck injury.  

An August 2006 VA treatment report, noted the Veteran reported he had a headache and had nausea following his last visit for the remainder of the evening.  The next day his symptoms cleared.  The assessment was suspect cervical traction brought on headaches.  

A May 2007 VA consultation report noted the Veteran reported having symptoms of headaches that started at the base of the neck and radiate upward posteriorly.  He stated that his headaches were more likely when his neck pain was prominent.  There was no diagnosis of headaches rendered.  A June 2007 private treatment report noted "no headaches".  A July 2007 VA primary care note revealed the Veteran had chronic neck pain and headaches since he sustained a herniated C6-C7 disc in a motor vehicle accident in service.  The assessment was chronic neck pain and headaches secondary to disc herniation.  An August 2008 VA physical medicine rehabilitation note revealed the Veteran was seen for follow-up of cervical pain and headache.  It was noted that he was not really having any problems with headaches but had some neck pain on occasion.  The impression was headaches secondary to cervical facet arthropathy, stable.  A November 2010 VA primary care note revealed the Veteran continued to get occipital headaches, and that hydrocodone did not help much.  The assessment was occipital headaches secondary to neck pain.  

On February 2011 VA audio examination, the Veteran reported that he injured his neck in service and had a concussion.  The first month following the accident he continued to have headaches for which he took medication every 4 hours.  In a May 2011 VA primary care note, he reported that his headaches had been getting worse.  The assessment was chronic cervical pain with occipital headaches.

At the August 2011 DRO hearing, the Veteran's representative pointed out that the Veteran was denied a higher evaluation primarily because he lacked proof of prostrating attacks.  He stated that the Veteran had attacks weekly that induced nausea; however, his employment was not such that he could afford to go home sick no matter how bad his headaches got.  He, therefore, fought through the attacks and managed to stay at work when he really should not.  The representative noted that the medical records show the Veteran had daily headaches, often to the point of nausea, which could be construed as prostrating headaches whether or not he went home and laid on the couch.  The Veteran testified that a lot of his treatment had to do with his neck.  His neck will get stiff and he will get a headache that starts in the back of his head with a feeling of nausea.  He stated that when he got a headache on the weekend (when he is not on the job) he took hydrocodone and went to bed to lie flat on his back.  This occurred one of the two days during the weekend.  He did not take the hydrocodone while at work because it made him feel "fuzzy" and he drove either a "straight truck" or a "skid loader" for work. 

In July 2014 the Veteran underwent a telephone interview with a VA medical professional, who noted review of available records.  The VA medical professional elicited the Veteran's medical history and any symptoms associated with his headaches.  It was noted that his headaches impacted his ability to work.  He stated that "he just keeps working in the routine" and is "not allowed to take time off although he would like to be able to go home at times."  He stated that his pain tolerance is high.  The diagnosis was headaches.  

The Veteran attended a February 2015 VA headaches examination, and he reported he had an injury to his neck in December 2003 and had headaches since that time.  He described the headaches as separate from his neck pain.  He stated that since the injury he had headaches every day in addition to the neck pain.  He stated that the headaches were bilateral.  They started in the back of the head or neck and spread to the sides of his head.  They did not involve the forehead.  He described his headaches to be "like two hands grabbing the back and side of his head[,]" and also "as a tightening or band around his head."  There were no neurological symptoms.  He stated that his headache pain may be present in the morning, but he usually has a headache every day and that by noon the pain level is 5-6/10.  At the end of the day the pain level may be 8/10.  About once a week the headaches were not severe.  He had been treated with medication and also received radiofrequency treatment.  It was noted that improvement had been hit or miss with the radiofrequency but it did help his neck.  

The examiner noted that the Veteran was employed with a waste management company and worked 50 hours per week.  He had not missed any work days due to headaches; and his headaches did not impact his ability to work.  He took Ibuprofen at work for headaches every day.  He took hydrocodone for headaches after he gets home.  He also took Amitriptyline at night for sleep and a muscle relaxant for neck pain and headache.  He did not have incapacitating headaches, emergency visits or severe headaches.  He was able to work with his headaches, he did not go home early, and there were no prostrating attacks of migraine or non-migraine headaches.  He had no history of migraine headaches or episodic severe throbbing type of headaches that forced a person to lie down in a dark room.  

His headache symptoms included constant head pain and pain on both sides of the head.  He also experienced non-headache symptoms associated with headaches, including nausea and sensitivity to light, located on both sides of the head and typically last less than one day.  He did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  He did not report any other pertinent physical findings, complications, conditions, signs and/or symptoms related to headaches.  The diagnosis was nonspecific headaches.
June 2015 VA treatment records show the Veteran's primary care physician described the Veteran's headaches as "migrainous."  He was prescribed low-dose magnesium in June 2015 to decrease the recurrence of headaches in June 2015; he reported that his was doing okay.  

December 2015 VA treatment records noted that the Veteran had a history of migraines, but he denied headaches during the examination.  June 2016 VA treatment reflects that the Veteran's headache disability was stable.  A muscle relaxer and Topomax were added in June 2016.  

In November 2016, the Veteran underwent a Neurology consultation at which he reported to the nurse that he experienced migraines twice weekly with light and sound sensitivity in addition to having chronic daily tension type headaches contributed to by his neck problems.  He reported to the neurologist that his headaches started in the back of his head and move forward to bifrontal temporal are with various intensity from 6/10 to 10/10.  He reported having headaches at least 15 days per month with 5 to 6 big headache attacks per month.  The big headaches are associated with nausea, photophobia, and phonophobia.  Without treatment, they lasted several hours to one day.  He denied aura before his headache attacks but said that he had neck stiffness.  On further questioning, he said that he had longstanding neck pain and numbness in the left arm for many years, for which he was treated with radiofrequency.  The assessment was chronic headaches with migraine features and chronic neck pain status post radiofrequency treatments.  He was prescribed Imitrex in addition to his other medications.

A March 2017 Neurology note shows the Veteran's report that his headaches started in the back of his head and radiated to the forehead, where previously he had denied that his headaches affected his forehead.  He was diagnosed to have bilateral occipital neuralgias, in addition to tension muscle headaches, and underwent a bilateral occipital nerve block.  

March 2017 VA treatment records reflect that the Veteran received botox injections and was doing well.  He also used Sumatriptan on rare occasions.

Pursuant to the June 2017 Board remand, the Veteran was afforded an additional VA examination in July 2017.  The Veteran reported that his headaches mostly occurred in the early afternoon and lasted for about 6 hours.  He reported that the pain started at the base of his neck and traveled up towards the top of his head.  Two times a week, the Veteran stated that his headaches were more pronounced and that he needed to take Imitrex, which helped manage the pain.  The Veteran explained that he was usually able to take breaks at work to rest until he felt better.  He told the examiner that he usually had to take one to two days off from work monthly because of his headaches.  He denied being sensitive to light or sound, and very infrequently he experienced nausea.  The Veteran denied any visits to the emergency room for prostrating headaches.  The Veteran was prescribed Naproxen and Imitrex to treat his headaches.  The examiner noted reviewing scans of the Veteran's head, which were negative for any significant changes.

The examiner stated that the Veteran's headache disability would make it more difficult to perform his job because of how the headaches would affect his ability to focus.  She determined that the Veteran's headaches were not characteristic prostrating attacks of migraine or non migraine headache pain.  She explained that because the Veteran was able to do his job and denied hospital visits, and that the headaches seemed to only affect his ability to focus, his headache disability was less likely as not equivalent or consistent with having prostrating attacks of migraine or non migraines headaches.

To warrant a compensable rating, the evidence must show the Veteran's headaches presented a disability picture consistent with characteristic prostrating attacks, and such is not shown by the evidence of record in this case prior to July 24, 2017.  In reaching this conclusion, the Board has considered the evidence, which shows in 2005 the Veteran had complaints of headaches that last three months or longer, and interfered with daily activities.  However, CT scans of the Veteran's head performed after he made such complaints revealed normal findings.  2007 treatment reports primarily show his headaches were associated with his cervical spine disability.  He reported that the headaches start at the base of the neck and radiate upward posteriorly and are more likely when he has neck pain.  In November 2010 he was diagnosed with occipital headaches secondary to neck pain.  These reports do not describe any weakness, fatigue or any specific functional loss that might approximate him having prostrating attacks.  

During the August 2011 DRO hearing, the Veteran stated that during the weekends he went to bed when he had a headache, but during the week he was able to continue working during a headache.  He testified that he at least once a week he took hydrocodone and went to bed to lie flat on his back.  Although he described needing to go to bed because of his headaches, he told the February 2015 VA examiner that there was no history of episodic severe throbbing type of headaches that force a person to lie down in a darkroom.  He also reported that he did not have to take any time off due to headaches. 

The February 2015 VA examiner also noted that the Veteran continued to work full-time; and while he claimed that the pain level had increased over the past couple years, the headaches did not affect his ability to work.  The examiner noted that the Veteran did not have migraine headaches.  There were no restrictions with his current lifting and carrying.  There was no effect on his ability to walk or stand.  While he did have difficulty running, he was able to ride a bicycle and walk for exercise.  He was also able to climb stairs.  His headaches consisted of a tight pressure sensation involving the posterior and sides of his head, with tightening, indicating nonspecific or muscle contraction headaches.  There also may have been some component of analgesic withdrawal headaches.  There were no incapacitating or prostrating headaches; and it was noted that he had described all of the symptoms or manifestations of his headaches during the examination.  The Board finds the February 2015 VA examination report and opinion adequate for rating purposes; the examiner expressed familiarity with the record/pertinent medical history, and conducted a thorough examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Notably, the report of the VA medical provider, who interviewed the Veteran by telephone in July 2014, is of little probative value because it is inconsistent with the evidence of record.  For example the medical provider noted that the Veteran's headaches impacted his ability to work.  The Veteran at that time stated that he keeps working and was not allowed to take time off even though there were times when he wanted to go home.  Moreover, the more probative February 2015 VA examination report found that he continued to work 50 hours a week, and his headaches did not affect his ability to work.

Based on the foregoing, it is apparent that through July 24, 2017, the Veteran's headaches were not shown to be manifested by characteristic prostrating attacks occurring once in 2 months over the last several months.  In fact, although the Veteran sought treatment for headaches, he did not reported and the record does not show prostrating attacks during this period.  He was able to go to work and worked 50 hours per week.  His representative argued he had symptoms of nausea associated with his headaches and such should be construed as prostrating headaches.  In addition, the Veteran testified that at least one day out of the weekend, (when he does not have to work), he took hydrocodone and went to bed to lie flat on his back.  The Veteran's headache disability is not characteristic of prostrating attacks during this time because the Veteran continued to work 50 hours a week and was able to work through headaches.

Inasmuch as the February 2015 VA examiner considered the Veteran's symptomatology that included non-headache symptoms like nausea and sensitivity to light, the examiner still found the Veteran did not experience incapacitating or prostrating headaches.  While the Veteran did have headaches, he did not have headaches that were prostrating in nature.  The medical evidence reflected that he could walk, stand, ride a bicycle, and climb stairs; there did not appear to be any associated weakness or fatigue owing to his headaches, and there were just relatively minimum effects on his activities of daily living.  Accordingly, a compensable rating for headaches is neither met, nor approximated through July 2017.

In the September 2016 Joint Motion for Remand, the parties noted that in its September 2015 decision, the  Board  considered  whether  Appellant's headaches  interfered  with his daily activities,  caused "weakness, fatigue, or any specific functional loss  that  might  approximate  him  having  prostrating  attacks,"  or  could  otherwise be  considered  incapacitating.  While the Board noted the Veteran's hearing testimony that he required one day of the weekend to lie flat on his back in bed due to headaches, the Board failed to discuss why these headaches which required him to rest, and incapacitated him, did not equate to prostrating attacks.  The Board finds that the lay and medical evidence did not indicate that headaches on the weekends were different from or more severe than those he was able to continue to work through during the week.  Rather, on the weekends he was able to choose to lie down and rest while during the week he was able to continue to work, although with discomfort but not to the level of prostration.  Therefore, the Board finds that the opportunity for rest on the weekend does not demonstrate that the same headache episodes as experienced during the week were prostrating attacks.   

During the July 2017 VA examination, the Veteran reported the regular need to lie down at work because of a headache.  He also reported taking one to two days off of work monthly because of particularly severe headaches.  The examiner noted that the Veteran's headaches impacted him at work, because it would hinder his ability to focus.  This is the first time the record reflects headaches characteristically prostrating.  Although the Board recognizes that the Veteran's reported symptoms most likely occurred prior to the July 2017 VA examination, there are no other references in the record by which to base an opinion.

In weighing the evidence of record, the Board finds that the Veteran's headaches more closely approximate the criteria for a 30 percent rating under Diagnostic Code 8100 from July 24, 2017 forward.  The Veteran is unable to perform his duties at work and must stop and lie down during attacks.  Giving the benefit of the doubt to the Veteran, these reported symptoms and responses are characteristic of characteristically prostrating attacks.  Significantly, the evidence shows that the Veteran suffers from characteristically prostrating headaches averaging more than once a month during this period.  

The Board further finds that at no time during the period on appeal does the Veteran's headache disability warrant a 50 percent rating, as the Veteran continues to work full time and reportedly misses only one to two days monthly.  

Therefore, while the Veteran's headaches undoubtedly result in substantial discomfort from July 24, 2017 forward, no evidence shows that it resulted in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  

Moreover, the Board finds that there has been no objective evidence submitted that his headaches impaired his employment beyond that contemplated by the 30 percent rating.  The Board accordingly finds that a 30 percent disability rating is warranted from July 24, 2017 forward.

In summary, for the reasons and bases set forth above, the Board concludes that the criteria for a compensable rating for the Veteran's headache disability prior to July 24, 2017 are not met, and a 30 percent disability rating, but not higher, is warranted for the Veteran's headache disability from July 24, 2017 forward.


ORDER

An initial compensable rating prior to July 24, 2017 for headaches is denied.

A 30 percent disability rating, but no higher, for headaches is granted from July 24, 2017 forward.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


